                                          Case 3:18-cv-05222-MMC Document 72 Filed 09/12/19 Page 1 of 4




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      YOLANDA CHAMPION,                               Case No. 18-cv-05222-MMC
                                                         Plaintiff,                      ORDER GRANTING PLAINTIFF'S
                                  8
                                                                                         MOTION TO CERTIFY FOR
                                                   v.                                    INTERLOCUTORY APPEAL
                                  9

                                  10     AMAZON.COM LLC, et al.,                         Re: Dkt. No. 64
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiff Yolanda Champion's ("Champion") "Motion to Amend

                                  14   June 21, 2019, Order to Certify the Same for Interlocutory Appeal Pursuant to 28 U.S.C.

                                  15   sec 1292(b)," filed July 19, 2019. Defendant Amazon Logistics, Inc. ("Amazon") has filed

                                  16   opposition, to which Champion has replied. Having read and considered the papers filed

                                  17   in support of and in opposition to the motion, the Court rules as follows.1

                                  18          Champion was formerly employed by defendant NEA Delivery, LLC ("NEA"), and

                                  19   was assigned by NEA to work as a delivery driver for Amazon. Champion alleges she

                                  20   was jointly employed by both NEA and Amazon and that, during such employment, she

                                  21   was not provided with meal and rest periods or with proper wages.

                                  22          On May 10, 2019, Amazon filed, under the Federal Arbitration Act ("FAA"), a

                                  23   motion to compel arbitration of Champion's claims, relying on a contract between NEA

                                  24   and Champion, titled "Binding Arbitration Agreement" (hereinafter, "Agreement") under

                                  25   which Champion agreed to arbitrate any claims "that may arise out of the employment

                                  26   context." (See Nyhan Decl., filed May 10, 2019, Ex. A.) On June 21, 2019, the Court

                                  27
                                              1
                                  28              By order filed August 19, 2019, the Court took the matter under submission.
                                          Case 3:18-cv-05222-MMC Document 72 Filed 09/12/19 Page 2 of 4




                                  1    held a hearing and, at the conclusion thereof, granted the motion and stayed the action,

                                  2    to the extent alleged against Amazon, pending completion of arbitration proceedings.2

                                  3    That same date, the Court issued a written order incorporating the Court's ruling.

                                  4           In granting the motion, the Court found: (1) Champion had entered into the

                                  5    Agreement, (2) the Agreement was not unconscionable, (3) Amazon, although not a party

                                  6    to the Agreement, could rely thereon to compel arbitration, and (4) a statutory exemption

                                  7    from enforcement of the Agreement did not apply. By the instant motion, Champion

                                  8    requests the Court amend the June 21 order to certify, pursuant to 28 U.S.C. § 1292(b),

                                  9    that the fourth of the above-referenced findings is appropriate for interlocutory appeal.

                                  10          Under § 1292(b), a district court may certify for interlocutory appeal an order

                                  11   where (1) "such order involves a controlling question of law," (2) "there is substantial

                                  12   ground for difference of opinion" as to such question of law, and (3) "an immediate
Northern District of California
 United States District Court




                                  13   appeal from the order may materially advance the ultimate termination of the litigation."

                                  14   See 28 U.S.C. § 1292(b). The Court discusses each such factor in turn.

                                  15          Under § 2 of the FAA, a party may seek to enforce "[a] written provision in any . . .

                                  16   contract evidencing a transaction involving commerce to settle by arbitration a

                                  17   controversy." See 9 U.S.C. § 2. Pursuant to § 1, however, an exemption exists for

                                  18   "contracts of employment of seamen, railroad employees, or any other class of workers

                                  19   engaged in foreign or interstate commerce." See 9 U.S.C. § 1. The term "any other

                                  20   class of workers" has been interpreted to mean "transportation workers," see Circuit City

                                  21   Stores, Inc. v. Adams, 532 U.S. 105, 119 (2001). Courts have found "contracts of

                                  22   employment" of "transportation workers" are contracts of "workers in the transportation

                                  23   industry." See Hill v. Rent-A-Center, Inc., 398 F.3d 1286, 1290 (11th Cir. 2005) (citing

                                  24   cases).

                                  25          Here, the Court found the exemption set forth in § 1 did not apply to the

                                  26   Agreement, which ruling involves a controlling question of law. See Kuehner v. Dickinson

                                  27
                                              2
                                  28              NEA did not join in the motion.

                                                                                     2
                                          Case 3:18-cv-05222-MMC Document 72 Filed 09/12/19 Page 3 of 4




                                  1    & Co., 84 F.3d 316, 319 (9th Cir. 1996) (holding order staying action pending completion

                                  2    of arbitration proceedings "involve[s] a controlling question on law").

                                  3           Next, in determining whether the exemption in § 1 applied, the Court found the

                                  4    relevant contract is the Agreement between NEA and Champion, the only contract that

                                  5    contains a "written provision" to arbitrate, see 9 U.S.C. § 2, and Champion has not

                                  6    argued, let alone offered evidence to show, NEA is in the interstate transportation

                                  7    industry. See Performance Team Freight Systems, Inc. v. Aleman, 241 Cal. App. 4th

                                  8    1233, 1241 (2015) (holding "party opposing arbitration bears the burden of demonstrating

                                  9    that the [§ 1] exemption applies"). The Court also found, without dispute by Champion,

                                  10   said contract could be invoked by Amazon to compel arbitration, as Champion's claims

                                  11   against NEA and Champion are "based on the same facts and are inherently inseparable

                                  12   from the arbitrable claims against [the] signatory defendant[ ]." See Garcia v. Pexco,
Northern District of California
 United States District Court




                                  13   LLC, 11 Cal. App. 5th 782, 787-788 (2017) (finding non-signatory customer of temporary

                                  14   staffing agency entitled to compel arbitration, based on clause in contract between

                                  15   plaintiff and staffing agency).

                                  16          The Court further found that, even if, as Champion argues, the nature of Amazon's

                                  17   business can be considered for purposes of § 1, despite the absence of an arbitration

                                  18   agreement in what Champion asserts is an implied contract between Amazon and

                                  19   Champion, the exemption set forth in § 1 was inapplicable, as Amazon is not engaged in

                                  20   the transportation industry. With regard to such finding, a difference of opinion exists.

                                  21   See Rittman v. Amazon.com, Inc., 2019 WL 177725, at *1, *4 (W.D. Wash. April 23,

                                  22   2019) (finding, in case involving arbitration provision in written contract of employment

                                  23   between Amazon and plaintiff therein, § 1 exemption applicable). Based on the record

                                  24   presented here, the Court did not agree with another district court's characterization of

                                  25   Amazon as "akin to UPS and FedEx," see id., 2019 WL 177725, at *3, but rather, found

                                  26   Amazon is primarily engaged in the sale of merchandise, both its own products and, in

                                  27   some instances, those of others, and, in connection therewith, provides efficient delivery

                                  28   as a service to customers. In essence, the Court found Amazon is more closely akin to
                                                                                     3
                                          Case 3:18-cv-05222-MMC Document 72 Filed 09/12/19 Page 4 of 4




                                  1    an online version of Walmart than an online version of Federal Express.

                                  2           Lastly, as one court has noted, although an appeal may "take more time and effort

                                  3    than arbitration . . .[,] an appeal will still conclude more quickly than requiring arbitration

                                  4    to run its course before the appeal begins." See Lee v. Postmates Inc., 2019 WL

                                  5    1864442, at *4 (N.D. Cal. April 25, 2019).

                                  6           Accordingly, the Court having found each factor set forth in § 1292(b) is met,

                                  7    Champion's motion is hereby GRANTED, and, by separate order filed concurrently

                                  8    herewith, the Court's order compelling arbitration has been amended to reflect such

                                  9    finding.

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: September 12, 2019
Northern District of California
 United States District Court




                                                                                                  MAXINE M. CHESNEY
                                  13                                                              United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       4
